Appeal from a decision of the Workers’ Compensation Board, filed May 12, 1977. The board found: "that claimant did not voluntarily remove herself from the Labor Market, that the medical evidence supports a continuing causally related disability subsequent to October 21, 1976, and that the record needs development of question of continuing causally related disability by having medical evidence produced.” There is substantial evidence to sustain the determination of the board. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.